DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Laubscher on 7/13/2022.
Claim 1: A depth detection apparatusfor intracorneal dissection, comprising a perforating tubular element suitable for being inserted into a cornea, a reciprocally moving air volume generator connected to the perforating tubular element, a pressure sensor for detecting a pressure along the connection between the reciprocally moving air volume generator  and the perforating element in the reciprocal movement of the reciprocally moving air volume generator, a microcontroller connected to the pressure sensor to detect variations in the a signalling device connected to the microcontroller to signal that a preset pressure variation has been reached.

Claim 2 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 
Claim 2 line 2, the limitation “the volumetric generator” has been changed to “the reciprocally moving air volume generator”. 

Claim 2 line 5, the limitation “the volumetric generator” has been changed to “the reciprocally moving air volume generator”. 

Claim 2 line 7, the limitation “the volumetric generator” has been changed to “the reciprocally moving air volume generator”. 

Claim 3 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 

Claim 4 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 

Claim 4 line 2, the limitation “the volumetric generator” has been changed to “the reciprocally moving air volume generator”. 

Claim 5 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 

Claim 6 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 
Claim 7 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 

Claim 8 line 1, the limitation “Detection apparatus” has been changed to “The depth detection apparatus”. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a pressure sensor for detecting a pressure along the connection between the reciprocally moving air volume generator and the perforating element in the reciprocal movement of the reciprocally moving air volume generator and a microcontroller connected to the pressure sensor to detect variations in the pressure with the advancement in depth into the cornea of the perforating element (claim 1). 
The prior art of record of Passaglia (US Pub No. 2014/0194834) discloses everything in claim 1 including a perforating tubular element (105) suitable for being inserted into a cornea (Figure 1), a pump (110), a pressure sensor (120) and a microcontroller (125) but fails to disclose the pressure sensor detecting a pressure along the connection between the pump or the reciprocally moving air volume generator and the perforating element in the reciprocal movement of the pump or the reciprocally moving air volume generator, fails to disclose the microcontroller being connected to the pressure sensor to detect variations in the pressure with the advancement in depth into the cornea of the perforating element and lastly, fails to disclose a signalling device connected to the microcontroller to signal that a preset pressure variation has been reached (claim 1). It is clear in Figure 1 of Passaglia that the pressure sensor detects pressure along the connection between the perforating tubular element and the microcontroller and not along the connection between the pump or the reciprocally moving air volume generator and the perforating element as claimed. Also, the microcontroller of Passagolia detects variations in intraocular pressure through fluid delivery and not variations in the pressure with the advancement in depth into the cornea of the perforating element as claimed. 
The limitations as stated above in claim 1 has divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771